848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dwight H. CREASY, Plaintiff-Appellant,v.Jacquelyn K. CORRELL, Jim Sexton, and Don Rather,Defendants-Appellees.
No. 87-6318.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before MERRITT and ALAN E. NORRIS, Circuit Judges, and BARBARA K. HACKETT, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Tennessee state prisoner filed a claim under 42 U.S.C. Sec. 1983 for monetary damages and injunctive relief against employees of the state prison where he is incarcerated.  Plaintiff alleged that he was kept in administrative segregation for five days pending a hearing on an alleged infraction, contrary to prison policy which would have allowed him to remain in the general population.  The district court ultimately granted summary judgment for the defendants and this appeal followed.


4
Upon consideration, we affirm for the reasons set forth in the district court's order of November 19, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Barbara K. Hackett, U.S. District Judge for the Eastern District of Michigan, sitting by designation